33 Mich. App. 266 (1971)
189 N.W.2d 810
PEOPLE
v.
CROWN
Docket No. 9291.
Michigan Court of Appeals.
Decided April 28, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, Donald A. Kuebler, Chief Assistant Prosecuting Attorney, and Richard P. King, Assistant Prosecuting Attorney, for the people.
Shaker Brackett, for defendant on appeal.
Before: QUINN, P.J., and R.B. BURNS and McGREGOR, JJ.
*267 PER CURIAM.
On a charge of breaking and entering, contrary to MCLA § 750.110 (Stat Ann 1970 Cum Supp § 28.305), defendant was tried in a nonjury trial on November 25, 1969. Upon a verdict of guilty, he was sentenced on January 6, 1970, to serve from nine to ten years in prison. He appeals as of right.
Defendant challenges the sufficiency of the evidence, alleging that it was circumstantial and did not warrant a verdict of guilty.
It is well-established in this state that circumstantial evidence can support a conviction. People v. Barron (1968), 381 Mich. 421; People v. Raetz (1968), 15 Mich. App. 404, 405. Although the instant trial was not exemplary in terms of the clarity of proof, sufficient evidence was adduced at trial which, if believed, would sustain the conviction.
Defendant's only other claimed error concerns the prosecutor's failure to indorse on the information and to call as a res gestae witness an accomplice. This issue is so well-settled as not to require any detailed discussion. The rule requiring the prosecution to indorse and call as witnesses all noncumulative res gestae witnesses does not apply to accomplices. People v. Alonzo Sanders (1970), 28 Mich. App. 510; People v. Morgan (1970), 24 Mich. App. 660; People v. Virgil Brown (1969), 15 Mich. App. 600.
Having shown neither insufficiency in the proofs nor reversible error in the failure to indorse or call the accomplice, defendant's conviction is affirmed.
Affirmed.